   Case: 1:21-cv-00193-DAP Doc #: 7 Filed: 01/27/21 1 of 4. PageID #: 5




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


APRIL MCKENZIE-HALL,                          )       CASE NO. 1:21 CV 193
                                              )
               Petitioner,                    )       JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )       MEMORANDUM OPINION
                                              )       AND ORDER
BARACK OBAMA, et al.,                         )
                                              )
               Respondents.                   )


       Pro se Petitioner April McKenzie-Hall filed a Complaint for a writ of mandamus in the

Ohio Supreme Court against former President Barack Obama, former Secretary of State Hillary

Clinton, the Federal Bureau of Investigation (“FBI”), and the Cleveland Police in October 2020.

In November 2020, Defendants Barack Obama, Hillary Clinton, and the FBI (“Defendants”)

filed a Notice of Removal in the Southern District of Ohio, Eastern Division, pursuant to 28

U.S.C. § 1446(d) (ECF No. 1). This case was then transferred to this Court in December 2020.

Defendants filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (ECF No. 3).

       For the reasons that follow, this case is dismissed.

A. Background

         Petitioner’s complaint consists of numerous rambling and incoherent statements

concerning “political-military abuse,” “fetal abductions,” and “war matters.” In a letter to the

Clerk of Courts that is attached to her Complaint, Petitioner states that she has been a victim of
   Case: 1:21-cv-00193-DAP Doc #: 7 Filed: 01/27/21 2 of 4. PageID #: 6




a “political-military team’s abuse” since childhood; the “team has...manifested their hate

towards [her]...; she has been attempting to seek “security assistance” for “fetal abductions” that

occurred in Cleveland; and after she wrote a letter to President Barack Obama in 2012, “a

mentally-ill file was placed on [her].” ECF No. 2 at PageID ## 22, 23.

       The Complaint seeks unintelligible relief, including: “[t]o demand that Obama stop the

team he hired to force Jamie. My husband entered an adulterous relationship in order to recover

the fetal abduction that the family did to us”; “[t]o ask/demand the White House DC to not keep

war money in our loved ones names and to remove war money away from...my husband...I had

a fetal abduction done to me in war due to both sets of war money including my own childhood

kidnapping that they covered up...”; “[t]o allow surgeons to remove all military deadly and

regular medical devices out of families and friends”; “[t]o demand the military not to play with

Phlebotomy career...”; “[t]o demand the FBI to get Jamie Mechanic box, all tools, and have

legislators acquire a new job as a Title Bureau Outreach Worker, who is also a Notary notarized

Mechanic box paid in full...”; “[t]o not allow gangs, witches, famous people and military,

politicians to look at my brain”; “[t]o demand immediately the military to stop all brain tech

from April and Jamie families, friends to be viewed by people in California, Georgia, Maryland,

Florida, Connecticut, Nevada...”; and “[t]o demand the FBI, military (John and Lee Fletcher)

Sheriff, all police, Barack Obama and his team, Hilary Clinton and her MOB team, the woman

that was in the atty. office and her team, famous people and others to stop all investigations

around Jamie and April’s families (fetal abducted children unto Adults, especially investigations

of wars, financial investigations...), NBA stars getting HIV/AIDS & helicopter crashes, famous

rappers being murdered and/or their families or friends & possible robbed, killed, etc...” ECF

                                                -2-
   Case: 1:21-cv-00193-DAP Doc #: 7 Filed: 01/27/21 3 of 4. PageID #: 7




No 2 at PageID ## 24-26.

B. Law and Analysis

       Pro se pleadings are liberally construed. Boag v. MacDougall, 454 U.S. 364, 365, 102

S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct.

594, 30 L. Ed. 2d 652 (1972). And the Court holds a pro se complaint to a less stringent

standard than one drafted by an attorney. Spotts v. United States, 429 F.3d 248, 250 (6th Cir.

2005) (citing Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972)). A

district court may, however, sua sponte dismiss a complaint at any time pursuant to Fed. R. Civ.

P. 12(b)(1) for lack of subject matter jurisdiction “when the allegations of a Complaint are

totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to

discussion.” Apple v. Glenn, 183 F.3d 477, 479 (citing Hagans v. Levin, 415 U.S. 528, 536-37,

94 S. Ct. 1372, 39 L. Ed. 2d 577 (1974)).

       In other words, a district court may sua sponte dismiss a claim under Rule 12(b)(1)

where that claims lacks the “legal plausibility necessary to invoke federal subject matter

jurisdiction.” Id. at 480. Under these circumstances, a district court need not provide a plaintiff

the opportunity to amend his or her complaint. Id. at 479. The Plaintiff has the burden of

proving subject matter jurisdiction in order to survive dismissal pursuant to Rule 12(b)(1).

Madison-Hughes v. Shalala, 80 F.3d 1121, 1130 (6th Cir.1996). Lack of subject matter

jurisdiction is a non-waivable, fatal defect. Von Dunser v. Aronoff, 915 F.2d 1071, 1074 (6th

Cir.1990).

       Upon review, the Court finds Petitioner’s action must be dismissed for lack of subject

matter jurisdiction and pursuant to Apple v. Glenn. Even liberally construed, Petitioner’s

                                                -3-
   Case: 1:21-cv-00193-DAP Doc #: 7 Filed: 01/27/21 4 of 4. PageID #: 8




Complaint does not set forth any plausible federal claim or cause of action, or any intelligible

facts as to specific conduct against any defendant in the case. And the only relief sought by the

petitioner in the action consists of disjointed and incoherent “demands.”

C. Conclusion

       For the foregoing reasons, Petitioner’s claims are dismissed pursuant to Apple v. Glenn.

Petitioner’s claims are so implausible and devoid of merit as to deprive the Court of subject

matter jurisdiction. Defendants’ Motion to dismiss (ECF No. 3) is therefore denied as moot.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.

                                              s/Dan Aaron Polster 1/27/2021
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
